UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JEFFERSON MORLEY, )
)
Plaintiff, )
) Civil Case No. 03-2545 (RJL)
v. )
)
UNITED STATES CENTRAL )
INTELLIGENCE AGENCY, )
)
Defendant. )F
FINAL JUDGMENT

(March _`g>_, 2010)

For the reasons set forth in the Memorandum Opinion entered this date, it is
hereby

ORDERED that defendant’s Renewed Motion for Summary Judgment [# 88] is
GRANTED, and it is further

ORDERED that plaintiffs Renewed Cross-Motion for Summary Judgment [# 95]
is DENIED, and it is further

ORDERED that judgment is entered in favor of the defendant, and the case is

dismissed.
SO ORDERED.
4
 
RICHARD J.\L§))N

United States District Judge